WARRANT EXCHANGE AGREEMENT

 

This WARRANT EXCHANGE AGREEMENT (this “Agreement”), dated as of August [ ],
2012, by and between Senesco Technologies, Inc., a Delaware corporation (the
“Company”), and [                                         ] (the “Holder”).

 

WHEREAS, the Company issued those certain Common Stock Purchase Warrants to
purchase shares of the Company’s common stock, par value $0.01 per share (the
“Common Stock”) issued by the Company, with an initial exercise date of April 1,
2010 (the “2010 Warrants”);

 

WHEREAS, the Holder owns that certain 2010 Warrant (the “Warrant”) to purchase
[                                  (             )] shares of Common Stock (the
“Warrant Shares”);

 

WHEREAS, in order to improve the capital structure of the Company, the Company
and the Holder desire to enter into this Agreement, pursuant to which, among
other things, the Company and the Holder shall exchange the Warrant for the
number shares of Common Stock (the “Exchange Shares”), as calculated below;

 

WHEREAS, in connection with the Exchange (as defined below), any holder that
owns shares of the Company’s 10% Series A Convertible Preferred Stock, par value
$0.01 per share (the “Series A Preferred Stock”), shall also convert the balance
of such shares of Series A Preferred Stock into shares of Common Stock
simultaneously with the Exchange;

 

WHEREAS, following the Exchange, the Warrant shall be automatically cancelled
and terminated and the Holder shall have no further rights pursuant to the
Warrant; and

 

WHEREAS, the Exchange is being made in reliance upon the exemption from
registration provided by Section 3(a)(9) of the Securities Act of 1933, as
amended (the “Securities Act”).

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.                  The Exchange. At the Closing (as defined below), the Company
and the Holder shall, pursuant to Section 3(a)(9) of the Securities Act,
exchange the Warrant and the Exchange Shares, as follows (the “Exchange”):

 

1.1.                        Closing. The Exchange shall occur remotely via
exchange of signatures at [8]:00 a.m., New York time, on a business day between
August 1, 2012 and August 8, 2012 (or such later date as is mutually agreed to
by the Company and the Holder) (the “Closing”). For clarity, the Closing is not
dependent upon the execution of similar Warrant Exchange Agreements by other
holders of 2010 Warrants.

 

 

 



 

1.2.            Exchange Shares.

 

(a)                The Holder shall receive the number of Exchange Shares equal
to the product of (i) the number of Warrant Shares multiplied by (ii) 0.35;
provided, however, that if the Holder owns shares of the Company’s Series A
Preferred Stock, such Holder shall also deliver to the Company a Notice of
Conversion (as such term is defined in the Certificate of Designation of
Preferences, Rights and Limitations of 10% Series A Convertible Preferred Stock
(the “Certificate of Designations”)) electing to convert the balance of shares
of Series A Preferred Stock held by the Holder into shares of Common Stock
pursuant to the terms set forth in the Certificate of Designations, and the
Holder shall receive the number of Exchange Shares equal to the product of (a)
the number of Warrant Shares multiplied by (b) 0.45.

 

(b)               No fractional shares or scrip representing fractional shares
shall be issued upon the Exchange. As to any fraction of a share which the
Holder would otherwise be entitled pursuant to the Exchange, the Company shall
at its election, either pay a cash adjustment in respect of such final fraction
in an amount equal to such fraction multiplied by $0.35 or round up to the next
whole share.

 

1.3.            Consideration. At the Closing, the Exchange Shares shall be
issued to the Holder in exchange for the Warrant without the payment of any
other consideration by the Holder that would not be consistent with the
application of Section 3(a)(9) of the Securities Act to the issuance of the
Exchange Shares. The Holder hereby agrees that, upon and subject to the Closing,
all of the Company’s obligations under the terms and conditions of the Warrant
shall be automatically terminated and cancelled in full without any further
action required, and that this Section 1.3 shall constitute an instrument of
termination and cancellation of such Warrant.

 

1.4.            Delivery. In the Exchange, the Company shall, at the Closing,
cause American Stock Transfer & Trust Company (together with any subsequent
transfer agent, the “Transfer Agent”), through the Depository Trust Company
(“DTC”) Fast Automated Securities Transfer Program, to electronically credit the
Exchange Shares to the Holder’s balance account with DTC through its
Deposit/Withdrawal at Custodian system using the information provided by the
Holder on the signature page attached hereto. The Holder shall deliver or cause
to be delivered to the Company (or its designee), within five (5) Trading Days
after the Closing, the original Warrant. For the avoidance of doubt, as of the
Closing all of the Holder’s rights under the terms and conditions of the Warrant
shall be extinguished.

 

1.5.            Other Documents. The Company and the Holder shall execute and/or
deliver such other documents and agreements as are reasonably necessary to
effectuate the Exchange pursuant to the terms of this Agreement.

 

2.                  Representations and Warranties.

 

2.1.            Holder Representations and Warranties. The Holder hereby
represents and warrants to the Company:

 

(a)                The Holder is either an individual or an entity validly
existing and in good standing under the laws of the jurisdiction of its
organization.

 

2

 



 

(b)               This Agreement has been duly authorized, validly executed and
delivered by the Holder and is a valid and binding agreement and obligation of
the Holder enforceable against the Holder in accordance with its terms, subject
to limitations on enforcement by general principles of equity and by bankruptcy
or other laws affecting the enforcement of creditors’ rights generally, and the
Holder has full power and authority to execute and deliver this Agreement and
the other agreements and documents referred to in Section 1.5 and to perform its
obligations hereunder and thereunder.

 

(c)                The Holder understands that the Exchange Shares are being
offered, sold, issued and delivered to it in reliance upon specific provisions
of federal and applicable state securities laws, and that the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Holder set forth herein for purposes
of qualifying for exemptions from registration under the Securities Act and
applicable state securities laws.

 

(d)               The Holder is not acquiring the Exchange Shares as a result of
any advertisement, article, notice or other communication regarding the Exchange
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
advertisement.

 

(e)                The Holder, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Exchange Shares, and has so evaluated the
merits and risks of such investment. The Holder is able to bear the economic
risk of an investment in the Exchange Shares and, at the present time, is able
to afford a complete loss of such investment.

 

(f)                The Holder acknowledges that the offer, sale, issuance and
delivery of the Exchange Shares to it is intended to be exempt from registration
under the Securities Act, by virtue of Section 3(a)(9) thereof. The Holder
understands that the Exchange Shares may be sold or transferred only in
compliance with all federal and applicable state securities laws.

 

(g)               The Holder owns and holds, beneficially and of record, the
entire right, title, and interest in and to the Warrant free and clear of all
rights and Encumbrances (as defined below). The Holder has full power and
authority to transfer and dispose of the Warrant to the Company free and clear
of any right or Encumbrance. Other than the transactions contemplated by this
Agreement, there is no outstanding vote, plan, pending proposal, or other right
of any person to acquire all or any of the Warrant. As used herein,
“Encumbrances” shall mean any security or other property interest or right,
claim, lien, pledge, option, charge, security interest, contingent or
conditional sale, or other title claim or retention agreement, interest or other
right or claim of third parties, whether perfected or not perfected, voluntarily
incurred or arising by operation of law, and including any agreement (other than
this Agreement) to grant or submit to any of the foregoing in the future. The
Warrant constitutes all of the 2010 Warrants owned or held of record or
beneficially owned or held by the Holder.

 

(h)               The Holder is not, and has not been during the preceding three
(3) months, an “affiliate” of the Company as that term is defined in paragraph
a(1) of Rule 144, promulgated under the Securities Act (“Rule 144”). The Holder
has held the Warrant for a period of at least one (1) year as computed in
accordance with paragraph (d) of Rule 144.

 

3

 



 

2.2.            Company Representations and Warranties. The Company hereby
represents and warrants to the Holder:

 

(a)                The Company has been duly incorporated and is validly
existing and in good standing under the laws of the State of Delaware, with full
corporate power and authority to own, lease and operate its properties and to
conduct its business as currently conducted, and is duly registered and
qualified to conduct its business and is in good standing in each jurisdiction
or place where the nature of its properties or the conduct of its business
requires such registration or qualification, except where the failure to so
register or qualify would not have a Material Adverse Effect. For purposes of
this Agreement, “Material Adverse Effect” shall mean any material adverse effect
on the business, operations, properties, or financial condition of the Company
and its subsidiaries and/or any condition, circumstance, or situation that would
prohibit or otherwise materially interfere with the ability of the Company to
perform any of its obligations under this Agreement.

 

(b)               The Exchange Shares have been duly authorized by all necessary
corporate action, and, when issued and delivered in accordance with the terms
hereof, the Exchange Shares shall be validly issued and outstanding, fully paid
and nonassessable, free and clear of all liens, encumbrances and rights of
refusal of any kind.

 

(c)                This Agreement has been duly authorized, validly executed and
delivered on behalf of the Company and is a valid and binding agreement and
obligation of the Company enforceable against the Company in accordance with its
terms, subject to limitations on enforcement by general principles of equity and
by bankruptcy or other laws affecting the enforcement of creditors’ rights
generally, and the Company has full power and authority to execute and deliver
this Agreement and the other agreements and documents contemplated hereby and to
perform its obligations hereunder and thereunder.

 

(d)               The Company represents that it has not paid, and shall not
pay, any commissions or other remuneration, directly or indirectly, to any third
party for the solicitation of the Exchange pursuant to this Agreement. Other
than the exchange of the Warrant, the Company has not received and will not
receive any consideration from the Holder for the Exchange Shares.

 

3.                  Termination. In the event that the Closing does not occur on
or before the close of business on August 8, 2012, the Company shall have the
option to terminate this Agreement without liability to the Holder.

 

4.                  Miscellaneous.

 

4.1.            Entire Agreement. This Agreement constitutes the entire
agreement, and supersedes all other prior and contemporaneous agreements and
understandings, both oral and written, between the Holder and the Company with
respect to the subject matter hereof.

 

4.2.            Amendment. This Agreement may only be amended with the written
consent of the Holder and the Company.

 

4

 



 

4.3.            Successors. All the covenants and provisions of this Agreement
by or for the benefit of the Holder or the Company shall bind and inure to the
benefit of their respective successors and assigns.

 

4.4.            Applicable Law; Consent to Jurisdiction. The validity,
interpretation and performance of this Agreement shall be governed in all
respects by the laws of the State of Delaware, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. Each of the parties hereby agrees that
any action, proceeding or claim against it arising out of or relating in any way
to this Agreement shall be brought and enforced in the courts of the State of
Delaware or the United States District Court for the District of Delaware, and
irrevocably submits to such jurisdiction, which jurisdiction shall be exclusive.
Each party hereby waives any objection to such exclusive jurisdiction and that
such courts represent an inconvenient forum.

 

4.5.            Counterparts. This Agreement may be executed in original or
facsimile counterparts, each of such counterparts shall for all purposes be
deemed to be an original, and all of such counterparts shall together constitute
but one and the same instrument.

 

4.6.            Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

 

4.7.            No Commissions. Neither the Company nor the Holder has paid or
given, or will pay or give, to any person, any commission, fee or other
remuneration, directly or indirectly, in connection with the transactions
contemplated by this Agreement.

 

* * * * * * *

 



5

 

 

 

IN WITNESS WHEREOF, this Warrant Exchange Agreement has been duly executed by
the parties hereto as of the date first written above.

 



 

SENESCO TECHNOLOGIES, INC.



By:____________________________
Name:
Title:

 

HOLDER:

 

_______________________________

 

 

By:____________________________
Name:
Title:

 

DWAC INSTRUCTIONS



Broker no:                                                      
Account no:                                                  

 

 



[Signature Page to the April 2010 Warrant Exchange Agreement]





 







 

